Citation Nr: 1219368	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for bilateral hearing loss. 

The Veteran's claim was remanded in August 2011 in order for the Veteran to be afforded a Board hearing.  The Veteran testified by videoconference technology before the undersigned in April 2012.  A transcript of has been associated with the record.

The issue of entitlement to service connection for tinnitus has been raised by the record, during the April 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his spouse contended during his April 2012 Board hearing that they noticed the effects of hearing loss just after the Veteran separated from active service.

The Veteran was a light vehicle mechanic with an armored division while on active service.  He additionally testified that was exposed to noise while at the firing range and at the tank range.

The first notation in the Veteran's claims file concerning post-service hearing loss is a VA treatment note dated November 2004.

The Veteran was afforded VA examinations in July 2008 and April 2010.  Both examiners indicated that they had reviewed the Veteran's claims file.  The July 2008 examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service as all hearing tests in-service revealed normal hearing at all tested frequencies with no shift at any frequencies greater than normal test/retest differences.  The examiner additionally noted that the Institute of Medicine had recently published findings that changes in hearing due to noise exposure did not enjoy a delayed onset.  The examiner found that post-service noise exposure such as the ten years he worked in construction, his work as a mechanic and hunting indicated that he received significant occupational and recreational exposure post-service.  

The Veteran indicated in a December 2008 statement that the initial examiner had "immensely" exaggerated his hunting and using guns.

The April 2010 VA examination yielded an opinion that the Veteran's current bilateral hearing loss was less likely than not caused or as a result of military noise exposure; inasmuch as a January 21, 1981 (separation) audiogram indicated hearing within normal limits bilaterally.  

The Veteran submitted an April 2012 private medical opinion from his primary care physician.  The physician indicated that he did not have access to any of the Veteran's hearing tests or audiology examinations but given the nature of the exposure described it was more likely that he could have chronic hearing loss from the noise exposure he described in service.

In a statement dated in April 2012 the Veteran's prior VA primary care physician indicated that from what the Veteran had described, it would seem logical that he would have some hearing loss; further noting that he had no access to the Veteran's health care records due to HIPAA law.  The physician did not report the history described by the Veteran.

The April 2012 opinions support the Veteran's claim but do not include consideration of the Veteran's post-service history and are somewhat equivocal.  The VA examiners, on the other hand did not have an opportunity to consider these opinions or the Veteran's testimony that there had essentially been a continuity of symptoms since shortly after service, and before the post service noise exposure.  Thus, another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to whether any current hearing loss is related to service.  The claims file and any relevant records in Virtual VA should be provided to and reviewed by the examiner.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has current bilateral hearing loss that is related to active duty.  

The examiner should consider the reports of in-service and post service noise exposure, the Veteran's reports of hearing loss noted shortly after service, prior VA examiner's opinions, and the April 2012 private opinion and statement from the Veteran's VA treatment provider dated April 2012, both noted above.

The examiner should provide reasons for all opinions.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

If the examiner rejects the Veteran's reports, including reports of ongoing symptoms since shortly after service, the examiner should provide reasons for doing so.


2.  Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



